DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The prior rejections of claims 12 and 13 are withdrawn based upon the claim amendments and the amendments to the Specification.
Applicant’s arguments, see Pgs. 1-5, filed 11/16/2020, with respect to the prior art rejections based on Tamai et al. (US 2015/0275726) have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Murata (US 2017/0080412) [IDS dated 12/03/2018] or separately Tamai et al. (US 2015/0275726).  Murata teaches a honeycomb structure comprising a cylindrical outer skin, a plurality of cells and a cylindrical separator (i.e., a boundary partition wall) [Abstract, Fig. 1].  The cylindrical separator separates the inner cells from the outer cells wherein the outer cells are arranged in a lower density and the inner cells having a higher density are .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784